               BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT LITIGATION


      IN RE CROP INPUTS ANTITRUST                     MDL No.
      LITIGATION



                                           PROOF OF SERVICE

              I hereby certify that, on February 24, 2021 copies of the Motion to Transfer and

       attachments and this Proof of Service were served by Federal Express and/or Electronic Mail

       as indicated below, to the following:

Via Federal Express                              Via Federal Express
John W. Nichols, Clerk of the Panel              Meg Robertie, Clerk of the Court
Judicial Panel on Multidistrict Litigation       U.S. District Court for the Southern District of Illinois
Thurgood Marshall Federal Judiciary Building     750 Missouri Avenue
One Columbus Circle, NE                          East St. Louis, IL 62201
Room G-255, North Lobby
Washington, D.C. 20544-0005                      No. 3:21-cv-00173 (S.D. Ill.)
                                                 No. 3:21-cv-00158 (S.D. Ill.)
                                                 No. 3:21-cv-00046 (S.D. Ill.)
                                                 No. 3:21-cv-00122 (S.D. Ill.)
                                                 No. 3:21-cv-00181 (S.D. Ill.)
                                                 No. 3:21-cv-00021 (S.D. Ill.)
                                                 No. 3:21-cv-00204 (S.D. Ill.)

Via Federal Express                              Via Federal Express
Timothy M. O’Brien, Clerk of the Court           Kate Fogarty, Clerk of the Court
U.S. District for the District of Kansas         U.S. District for the District of Minnesota
Robert J. Dole United States Courthouse          Diana E. Murphy United States Courthouse
500 State Avenue, Suite 259                      300 South Fourth Street - Suite 202
Kansas City, KS 66101                            Minneapolis, MN 55415

No. 2:21-cv-02095 (D. Kansas)                    No. 0:21-cv-00404 (D. Minn.)
                                                 No. 0:21-cv-00351 (D. Minn.)
                                                 No. 0:21-cv-00462 (D. Minn.)
                                                 No. 0:21-cv-00433 (D. Minn.)
                                                 No. 0:21-cv-00475 (D. Minn.)
Via Federal Express                      Via Federal Express
Bayer CropScience LP                     Bayer CropScience, Inc.
c/o Corporation Service Company          c/o Corporation Service Company
2626 Glenwood Avenue, Suite 550          2626 Glenwood Avenue, Suite 550
Raleigh, NC 27608                        Raleigh, NC 27608

Defendant                                Defendant

Via Federal Express                      Via Federal Express
Cargill Incorporated                     Growmark Inc.
c/o CT Corporation System                c/o Corporation Service Company
1010 Dale St. N                          252 Little Falls Drive
St. Paul, MN 55117                       Wilmington, DE 19808

Defendant                                Defendant

Via Federal Express                      Via Federal Express
Growmark FS LLC                          Simplot AB Retail Sub, Inc.
c/o Corporation Service Company          c/o Corporation Service Company
251 Little Falls Drive                   12550 W. Explorer Drive, Suite 100
Wilmington, DE 19808                     Boise, ID 83713

Defendant                                Defendant

Via Federal Express                      Via Federal Express
Tenkoz Inc.                              Pioneer Hi-Bred International, Inc.
c/o Peter Quittmeyer, Registered Agent   c/o CT Corporation System
2300 Peachtree Street, Suite 2300        400 E. Court Ave.
Atlanta, GA 30309                        Des Moines, IA 50309

Defendant                                Defendant
Via Electronic Mail                                Via Electronic Mail
Robert L. King                                     W. Joseph Bruckner
Stephen M. Tillery                                 Robert K. Shelquist
Jamie Boyer                                        Brian D. Clark
Carol O’Keefe                                      Rebecca A. Peterson
John A. Libra                                      Stephanie A. Chen
Randall P. Ewing                                   LOCKRIDGE GRINDAL NAUEN P.L.L.P.
KOREIN TILLERY LLC                                 100 Washington Ave. South, Suite 2200
One U.S. Bank Plaza                                Minneapolis, MN 63101
505 N. 7th Street, Suite 3600                      wjbruckner@locklaw.com
St. Louis, MO 63101                                rkshelquist@locklaw.com
rking@koreintillery.com                            bdclark@locklaw.com
stillery@koreintillery.com                         rapeterson@locklaw.com
jboyer@koreintillery.com                           sachen@locklaw.com
cokeefe@koreintillery.com
                                                   Counsel for Plaintiff Charles Lex
Counsel for Plaintiffs Charles Lex, Jason J.
Canjar d/b/a Yedinak Registered Holsteins,         Lex v. Bayer CropScience LP, et al. No. 3:21-cv-00122
Barbara Piper                                      (S.D. Ill.)

Lex v. Bayer CropScience LP, et al. No. 3:21-
cv-00122 (S.D. Ill.)
Canjar v. Bayer CropScience, et al., No. 3:21-
cv-00181 (S.D. Ill.)
Piper, et al., v. Bayer CropScience, et al., No.
3:21-cv-00021 (S.D. Ill.)
Via Electronic Mail                              Via Electronic Mail
J. Barton Goplerud                               George A. Zelcs
Brandon M. Bohlman                               John Libra
SCHINDLER, ANDERSON, GOPLERUD &                  Randall P. Ewing, Jr.
WEESE P.C.                                       Jonathon Byrer
5015 Grand Ridge Drive, Suite 100                Ryan Z. Cortazar
West Des Moines, IA 50265                        KOREIN TILLERY, LLC
goplerud@sagwlaw.com                             205 North Michigan Avenue, Suite 1950
bohlman@sagwlaw.com                              Chicago, IL 60601
                                                 gzelcs@koreintillery.com
Counsel for Plaintiff Charles Lex                jlibra@koreintillery.com
                                                 rewing@koreintillery.com
Lex v. Bayer CropScience LP, et al. No. 3:21-    jbyrer@koreintillery.com
cv-00122 (S.D. Ill.)                             rcortazar@koreintillery.com

                                                 Counsel for Plaintiffs Jason J. Canjar d/b/a Yedinak
                                                 Registered Holsteins, Barbara Piper

                                                 Canjar v. Bayer CropScience, et al., No. 3:21-cv-00181
                                                 (S.D. Ill.)

                                                 Piper, et al., v. Bayer CropScience, et al., No. 3:21-cv-
                                                 00021 (S.D. Ill.)

Via Electronic Mail                              Via Electronic Mail
Mark Edelson                                     Joseph E. Mariotti
EDELSON LECHTZIN LLP                             CAPUTO & MARIOTTI, P.C.
3 Terry Drive, Suite 205                         730 Main Street
Newtown, PA 18940                                Moosic, PA 18507
medelson@edelson-law.com                         jmariotti@caputomariotti.com

Counsel for Plaintiff Jason J. Canjar d/b/a      Counsel for Plaintiff Jason J. Canjar d/b/a Yedinak
Yedinak Registered Holsteins                     Registered Holsteins

Canjar v. Bayer CropScience, et al., No. 3:21-
cv-00181 (S.D. Ill.)                             Canjar v. Bayer CropScience, et al., No. 3:21-cv-00181
                                                 (S.D. Ill.)
Via Electronic Mail                            Via Electronic Mail
Charles F. Barrett                             Gregory S. Asciolla
NEAL & HARWELL, PLC                            Karin E. Garvey
1201 Demonbreun Street, Suite 1000             Jonathan S. Crevier
Nashville, Tennessee 37203                     LABATON SUCHAROW LLP
cbarrett@nealharwell.com                       140 Broadway
                                               New York, New York 10005
Counsel for Plaintiff Jones Planting Co. III   gasciolla@labaton.com
                                               kgarvey@labaton.com
Jones Planting Co. III v. Bayer CropScience    jcrevier@labaton.com
LP, et al., No. 3:21-cv-00173 (S.D. Ill.)
                                               Counsel for Plaintiff Jones Planting Co. III

                                               Jones Planting Co. III v. Bayer CropScience LP, et al., No.
                                               3:21-cv-00173 (S.D. Ill.)

Via Electronic Mail                            Via Electronic Mail
Jonathan P. Barrett                            Michael R. Cashman
BARRETT LAW, PLLC                              Anne T. Regan
121 Colony Crossing, Suite D                   Nathan D. Prosser
Madison, MS 39110                              HELLMUTH & JOHNSON, PLLC
jpb@barrettlawms.com                           8050 West 78th Street
                                               Edina, Minnesota 55439
Counsel for Plaintiff Jones Planting Co. III   mcashman@hjlawfirm.com
                                               aregan@hjlawfirm.com
Jones Planting Co. III v. Bayer CropScience    nprosser@hjlawfirm.com
LP, et al., No. 3:21-cv-00173 (S.D. Ill.)
                                               Counsel for Plaintiffs Ryan Bros., Inc. and Michael J.
                                               Ryan

                                               Ryan Bros., Inc., et al., v. Bayer CropScience LP, et al.,
                                               No. 0:21-cv-00433 (D. Minn.)
Via Electronic Mail                              Via Electronic Mail
Drew R. Ball                                     Derek Y. Brandt
Steve McCann                                     Leigh M. Perica
BALL & McCANN, P.C.                              Connor P. Lemire
161 North Clark Street, Suite 1600               MCCUNE WRIGHT AREVALO, LLP
Chicago, Illinois 60601                          231 North Main Street, Suite 20
Drew@BallMcCannLaw.com                           Edwardsville, Illinois 62025
Steve@BallMcCannLaw.com                          dyb@mccunewright.com
                                                 lmp@mccunewright.com
Counsel for Plaintiffs Ryan Bros., Inc. and      cpl@mccunewright.com
Michael J. Ryan
                                                 Counsel for Plaintiff Darren Duncan
Ryan Bros., Inc., et al., v. Bayer CropScience
LP, et al., No. 0:21-cv-00433 (D. Minn.)         Duncan v. Bayer CropScience LP, et al., No. 3:21-cv-
                                                 00158 (D. Minn.)

Via Electronic Mail                              Via Electronic Mail
Richard D. McCune                                Daniel E. Gustafson
MCCUNE WRIGHT AREVALO, LLP                       Daniel C. Hedlund
3281 East Guasti Road, Suite 100                 Michelle J. Looby
Ontario, California 91761                        Daniel J. Nordin
rdm@mccunewright.com                             Mickey L. Stevens
                                                 GUSTAFSON GLUEK PLLC
Counsel for Plaintiff Darren Duncan              Canadian Pacific Plaza
                                                 120 South Sixth Street, Suite 2600
Duncan v. Bayer CropScience LP, et al., No.      Minneapolis, MN 55402
3:21-cv-00158 (D. Minn.)                         dgustafson@gustafsongluek.com
                                                 dhedlund@gustafsongluek.com
                                                 mlooby@gustafsongluek.com
                                                 dnordin@gustafsongluek.com
                                                 mstevens@gustafsongluek.com

                                                 Counsel for Plaintiffs Dan Flaten, Randi Handwerk, Leon
                                                 Pfaff

                                                 Flaten v. Bayer CropScience LP, et al., No. 0:21-cv-00404
                                                 (D. Minn.)

                                                 Handwerk v. Bayer CropScience LP, et al., No. 0:21-cv-
                                                 00351 (D. Minn.)

                                                 Pfaff v. Bayer CropScience LP, et al., No. 0:21-cv-00462
                                                 (D. Minn.)
Via Electronic Mail                           Via Electronic Mail
Richard M. Paul III                           Anne T. Regan
Ashlea G. Schwarz                             Nathan D. Prosser
PAUL LLP                                      HELLMUTH & JOHNSON PLLC
601 Walnut Street, Suite 300                  8050 West 78th Street
Kansas City, MO 64106                         Edina, MN 55439
Rick@PaulLLP.com                              aregan@hjlawfirm.com
Ashlea@PaulLLP.com                            nprosser@hjlawfirm.com

Counsel for Plaintiff Dan Flaten              Counsel for Plaintiff Randi Handwerk

Flaten v. Bayer CropScience LP, et al., No.   Handwerk v. Bayer CropScience LP, et al., No. 0:21-cv-
0:21-cv-00404 (D. Minn.)                      00351 (D. Minn.)

Via Electronic Mail                           Via Electronic Mail
Joseph W. Cotchett                            Joseph Goldberg
Adam J. Zapala                                Vincent J. Ward
Karin B. Swope                                Frank T. Davis
Elizabeth T. Castillo                         Josh B. Ewing
James G.B. Dallal                             FREEDMAN BOYD HOLLANDER
Reid W. Gaa                                   GOLDBERG URIAS & WARD P.A.
COTCHETT, PITRE & MCCARTHY, LLP               20 First Plaza, Suite 700
840 Malcolm Road, Suite 200                   Albuquerque, NM 87102
Burlingame, CA 94010                          jg@fbdlaw.com
jcotchett@cpmlegal.com                        vwj@fbdlaw.com
azapala@cpmlegal.com                          ftd@fbdlaw.com
kswope@cpmlegal.com                           jbe@fbdlaw.com
ecastillo@cpmlegal.com
jdallal@cpmlegal.com                          Counsel for Plaintiff Randi Handwerk
rgaa@cpmlegal.com
                                              Handwerk v. Bayer CropScience LP, et al., No. 0:21-cv-
Counsel for Plaintiff Randi Handwerk          00351 (D. Minn.)

Handwerk v. Bayer CropScience LP, et al.,
No. 0:21-cv-00351 (D. Minn.)
Via Electronic Mail                          Via Electronic Mail
Robert J. Gralewski, Jr.                     Kenneth A. Wexler
Samantha L. Greenberg                        Mark R. Miller
KIRBY McINERNEY LLP                          Melinda J. Morales
600 B Street, Suite 2110                     WEXLER WALLACE LLP
San Diego, CA 92101                          55 W. Monroe Street, Suite 3300
bgralewski@kmllp.com                         Chicago, Illinois 60603
sgreenberg@kmllp.com                         kaw@wexlerwallace.com
                                             mrm@wexlerwallace.com
Counsel for Plaintiff Leon Pfaff             mjm@wexlerwallace.com

Pfaff v. Bayer CropScience LP, et al., No.   Counsel for Plaintiff Leon Pfaff
0:21-cv-00462 (D. Minn.)
                                             Pfaff v. Bayer CropScience LP, et al., No. 0:21-cv-00462
                                             (D. Minn.)


Via Electronic Mail                          Via Electronic Mail
Timothy D. Battin                            Robert A. Clifford
Christopher V. Le                            Shannon M. McNulty
STRAUS & BOIES, LLP                          CLIFFORD LAW OFFICES, P.C.
4041 University Drive, Suite 500             120 North LaSalle, #3100
Fairfax, VA 22030                            Chicago, Illinois 60602
tbattin@straus-boies.com                     rac@cliffordlaw.com
cle@straus-boies.com                         smm@cliffordlaw.com

Counsel for Plaintiff Leon Pfaff             Counsel for Plaintiff John C. Swanson

Pfaff v. Bayer CropScience LP, et al., No.   Swanson v. Bayer CropScience LP, et al., No. 3:21-cv-
0:21-cv-00462 (D. Minn.)                     00046 (S.D. Ill.)
Via Electronic Mail                            Via Electronic Mail
Linda P. Nussbaum                              Arthur N. Bailey
Bart D. Cohen                                  Marco Cercone
Christopher B. Sanchez                         RUPP BAASE PFALZGRAF CUNNINGHAM LLC
Louis Kessler                                  1600 Liberty Building
NUSSBAUM LAW GROUP, P.C.                       424 Main Street
1211 Avenue of the Americas, 40th Floor        Buffalo, New York 14202
New York, NY 10036                             bailey@ruppbaase.com
lnussbaum@nussbaumpc.com                       cercone@ruppbaase.com
bcohen@nussbaumpc.com
csanchez@nussbaumpc.com                        Counsel for Plaintiff John C. Swanson
lkessler@nussbaumpc.com
                                               Swanson v. Bayer CropScience LP, et al., No. 3:21-cv-
Counsel for Plaintiff John C. Swanson          00046 (S.D. Ill.)

Swanson v. Bayer CropScience LP, et al., No.
3:21-cv-00046 (S.D. Ill.)

Via Electronic Mail                            Via Electronic Mail
Rex A. Sharp                                   Isaac Diel
Ruth Anne French-Hodson                        Greg Bentz
SHARP LAW, LLP                                 SHARP LAW, LLP
5301 W. 75th Street                            6900 College Blvd., Suite 285
Prairie Village, KS 66208                      Overland Park, KS 66211
rsharp@midwest-law.com                         idiel@midwest-law.com
rafrenchhodson@midwest-law.com                 gbentz@midwest-law.com

Counsel for Plaintiff Melinda Budde            Counsel for Plaintiff Melinda Budde

Budde v. Bayer CropScience LP, et al., No.     Budde v. Bayer CropScience LP, et al., No. 2:21-cv-02095
2:21-cv-02095 (D. Kan.)                        (D. Kan.)
Via Electronic Mail                            Via Electronic Mail
Brian C. Gudmundson                            Hart L. Robinovitch
Alyssa J. Leary                                ZIMMERMAN REED LLP
David M. Cialkowski                            14646 N. Kierland Blvd., Suite 145
ZIMMERMAN REED LLP                             Scottsdale, AZ 85254
1100 IDS Center, 80 S. 8th St.                 hart.robinovitch@zimmreed.com
Minneapolis, MN 55402
david.cialkowski@zimmreed.com                  Counsel for Plaintiff B. Carlson
brian.gudmundson@zimmreed.com
alyssa.leary@zimmreed.com                      Carlson v. Bayer CropScience LP, et al., No. 0:21-cv-
                                               00475 (D. Minn.)
Counsel for Plaintiff B. Carlson

Carlson v. Bayer CropScience LP, et al., No.
0:21-cv-00475 (D. Minn.)

Via Electronic Mail                            Via Electronic Mail
John W. “Don” Barrett                          Jonathan W. Cuneo
Katherine Barrett Riley                        Victoria Sims
David McMullan, Jr.                            Blaine Finley
Sterling Starns                                CUNEO GILBERT & LADUCA, LLP
BARRETT LAW GROUP, P.A.                        4725 Wisconsin Ave., NW Suite 200
P.O. Box 927                                   Washington, DC 20016
404 Court Square North                         jonc@cuneolaw.com
Lexington, Mississippi 39095-0927              vicky@cuneolaw.com
dbarrett@barrettlawgroup.com                   bfinley@cuneolaw.com
kbriley@barrettlawgroup.com
dmcmullan@barrettlawgroup.com                  Counsel for Plaintiff Vienna Eqho Farms
sstarns@barrettlawgroup.com
                                               Vienna Eqho Farms v. Bayer CropScience LP, et al., No.
Counsel for Plaintiff Vienna Eqho Farms        3:21cv00204 (S.D. Ill.)

Vienna Eqho Farms v. Bayer CropScience LP,
et al., No. 3:21cv00204 (S.D. Ill.)

Via Electronic Mail                            Via Electronic Mail
Donald M. Flack, Jr.                           Travis H. Campbell
ARMSTRONG TEASDALE LLP                         BRYAN CAVE LEIGHTON PAISNER LLP
7700 Forsyth Blvd., Suite 1900                 One Metropolitan Square
St. Louis, MO 63105                            211 North Broadway, Suite 3600
dflack@armstrongteasdale.com                   St. Louis, MO 63102
                                               Travis.campbell@bclplaw.com
Counsel for Defendant Corteva Inc.
                                               Counsel for Defendant Nutrien Ag Solutions
                                               Inc.
Via Electronic Mail                            Via Electronic Mail
Troy A. Bozarth                                Michael J. Nester
HEPLERBROOM LLC                                DONOVAN ROSE NESTER, P.C.
130 North Main Street                          15 North 1st Street, Suite A
P.O. Box 510                                   Belleville, IL 62220
Edwardsville, IL 62025                         mnester@drnpc.com
tab@heplerbroom.com
                                               Counsel for Defendant Syngenta Corporation
Counsel for Defendant BASF Corporation

Via Electronic Mail                            Via Electronic Mail
Nathan P. Eimer                                Craig C. Martin
Brian Chang                                    Matt D. Basil
Sarah H. Catalano                              WILLKIE FARR & GALLAGHER LLP
Vanessa G. Jacobsen                            300 N. LaSalle
EIMER STAHL LLP                                Chicago, IL 60654
224 South Michigan Ave., Suite 1100            cmartin@willkie.com
Chicago, IL 60604                              mbasil@willkie.com
neimer@eimerstahl.com
bchang@eimerstahl.com                          Counsel for Defendant Univar Solutions, Inc.
scatalano@eimerstaho.com
vjacobsen@eimerstaho.com

Counsel for Defendant Winfield Solutions LLC

Via Electronic Mail                            Via Electronic Mail
Michael L. McCluggage                          Colby A. Kingsbury
EIMER STAHL LLP                                FAEGRE DRINKER BIDDLE & REATH LLP
224 South Michigan Ave., Suite 1100            311 South Wacker Drive, Suite 4300
Chicago, IL 60604                              Chicago, IL 60606
mmccluggage@eimerstahl.com                     Colby.kingsbury@faegredrinker.com

Counsel for Defendant Federated Co-            Counsel for Defendant CHS Inc.
Operatives Ltd.

Via Electronic Mail
Kathy L. Osborn
FAEGRE DRINKER BIDDLE & REATH
LLP
300 North Meridian Street, Suite 2500
Indianapolis, IN 46204
Kathy.osborn@faegredrinker.com

Counsel for Defendant CHS Inc.
       I declare under penalty of perjury of the laws of the United States that the foregoing is

true and correct.

Dated: February 24, 2021                       Respectfully submitted,


                                                /s/ Vincent Briganti
                                               Vincent Briganti
                                               LOWEY DANNENBERG, P.C.
                                               44 South Broadway, Suite 1100
                                               White Plains, New York 10601
                                               Telephone: (914) 997-0500
                                               vbriganti@lowey.com

                                               Counsel for Movants and the Proposed
                                               Classes
